         Case 1:19-cv-09649-MKV Document 35 Filed 05/11/20 Page 1 of 1



                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 CITY MERCHANDISE INC.,
                                                                 DATE FILED: 5/11/2020
                          Plaintiff,

                   -against-                                1:19-cv-09649-MKV

 TIAN TIAN TRADING INC. and WEIWEI                                ORDER
 LIN,

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On April 30, 2020, Defendants’ counsel filed a Letter Motion to Seal his Second Motion

to Withdraw [ECF No. 31]. Having reviewed counsel’s proposed redactions and finding them to

be sufficiently narrowly tailored, the Court hereby GRANTS Defendants’ Motion to Seal.



SO ORDERED.
                                                  _________________________________
Date: May 11, 2020                                MARY KAY VYSKOCIL
      New York, NY                                United States District Judge
